Citation Nr: 0813740	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbar spine injury with degenerative 
arthritis.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from December 1967 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In a February 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  The veteran failed to report for the hearing which 
was scheduled for September 2007.  In correspondence received 
in September 2007, the veteran's representative stated that 
the veteran did not wish to reschedule the hearing and that 
the case was ready to be reviewed by the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 30, 2007, the veteran's 
residuals of a lumbar spine injury with degenerative 
arthritis, was manifested by no more than moderate limitation 
of motion and flexion is greater than 30 degrees.
 
2.  As of January 30, 2007, the veteran's residuals of a 
lumbar spine injury with degenerative arthritis is limited to 
30 degrees or less of forward flexion without evidence of 
ankylosis or neurologic impairment.


CONCLUSIONS OF LAW

1.  For the period prior to January 30, 2007, the criteria 
for a rating higher than 20 percent for residuals of a lumbar 
spine injury with degenerative arthritis have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, Diagnostic Code 5237 (2007).

2.  As of January 30, 2007, the criteria for an evaluation of 
40 percent, but no higher, for residuals of a lumbar spine 
injury with degenerative arthritis, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided VCAA notice by a letter dated 
in September 2004. The notice included the type of evidence 
needed to substantiate the claim for an increased evaluation.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to provide any evidence in his possession that pertained to 
the claim.

VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt 
of an application for benefits, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present appeal, service connection had previously been 
granted, and the first three Dingess elements are 
substantiated.  Further notice in this regard is not 
required.  The veteran was provided with information 
pertaining to the establishment of effective dates and 
disability ratings in an April 2007 Supplemental Statement of 
the Case.

The veteran's claim has not been readjudicated by the RO 
since the receipt of this notice, however, the veteran's 
representative submitted a statement in September 2007 
regarding the degree of the veteran's lumbar spine 
disability.  Therefore, the veteran had an opportunity for 
meaningful participation in the adjudication of his claim.  
There is no prejudice to the veteran from the delayed notice.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008)

The September 2004 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  This information 
was provided to the veteran prior to the initial adjudication 
of his claim.

The veteran's lumbar spine disability is not rated on the 
basis of laboratory findings.  The lumbar spine grant in this 
decision is based on the functional limitations due to pain 
under 38 C.F.R. §§ 4.40 and 4.59, VA was not required to send 
information as to the specific measurements contained in the 
relevant rating codes.  Finally, by the September 2007 
letter, the Board notes that the veteran's representative has 
displayed actual knowledge of the fact that the veteran's 
disability will be evaluated based on its effects on both his 
daily life and employment.  The veteran's representative also 
displayed knowledge of the symptomatology required for a 
higher evaluation for the lumbar spine disability.  A notice 
error can be cured by actual knowledge of the information 
demonstrated by the claimant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Therefore, the Board finds that the duty to notify 
the veteran in his claim for an increased evaluation has been 
met.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. In this regard, the veteran has been 
afforded VA examinations to evaluate his lumbar spine 
disability.  In addition, all identified records that are 
available have been obtained. As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist provisions 
of the VCAA have been met.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected lumbar spine disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

The RO has evaluated the veteran's service-connected 
residuals of a lumbar spine injury with degenerative 
arthritis under Diagnostic Code 5010 for traumatic arthritis 
and former Diagnostic Code 5294.  38 C.F.R. § 4.71a (2002).  
Diagnostic Code 5010 mandates the claim be evaluated as 
degenerative arthritis.  Diagnostic Code 5003 specifies that 
degenerative arthritis be rated based on limitation of motion 
of the affected part.  When limitation of motion is 
noncompensable, Diagnostic Code 5003 provides that a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is in order with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups; a 20 percent rating is appropriate with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Diagnostic Code 5294 did not 
have independent rating criteria, but rather was rated by 
analogy as lumbosacral strain, pursuant to former Diagnostic 
Code 5295.

The veteran filed his current claim for an increased rating 
for his lumbar spine disability in August 2004.  The 
pertinent regulations for rating disabilities of the spine 
were revised, and the diagnostic codes were reclassified, 
effective September 26, 2003.  These reclassified diagnostic 
codes include 5237 for lumbosacral strain.  

Under Diagnostic Code 5237, lumbosacral strain is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  According to the General Rating Formula, the 
disability is assessed with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 

In pertinent part, a 20 percent rating is assigned for 
disability of the thoracolumbar spine when forward flexion is 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.

An evaluation of 50 percent or greater requires favorable or 
unfavorable ankylosis. 
Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code. Note (2) sets forth the 
normal ranges of motion for the spine for purposes of 
disability evaluation.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The record indicates that entitlement to service connection 
for residuals of a lumbar spine injury with degenerative 
arthritis was established in a December 1975 decision and 
that a 10 percent evaluation was assigned.  By a March 1976 
rating decision, the RO increased the disability evaluation 
for the lumbar spine to 20 percent.  

In a September 2004 statement, the veteran's wife reported 
that the veteran experienced increased pain in his lumbar 
spine which was exacerbated by certain activities.

Private treatment records dated from 2001 to 2003 show that 
the veteran received periodic treatment for his back and 
severe degenerative changes of the spine wre noted.  

The veteran underwent a VA examination in September 2004.  He 
reported consistent back pain which was progressively getting 
worse.  He stated that he experienced flare-ups upon bending, 
pushing, lifting, pulling and similar activities that involve 
back motion.  Alleviating factors were rest and time.  He 
denied radiation of pain down either leg.  Examination of the 
lumbar spine revealed that the veteran walked with a slightly 
antalgic gait.  He reported a pain level of 8.  He rose from 
sitting with moderate to maximum use of his hands.  Range of 
motion was limited in all directions by pain.  Forward 
bending was restricted to bringing fingertips just above the 
knees or about 22 inches from the floor.  There was no 
listing or discoloration but there was tenderness to 
percussion over the paraspinal muscles of the lumbar spine.  
Paraspinal muscles were in moderate sustained contraction, 
especially on the right.  Straight leg raising was possible 
to about 45 degrees with either leg.  He was able to squat 
and stand up without difficulty.  He could walk on tiptoes or 
heels.  Sensory was intact to light touch and pain in both 
legs and deep tendon reflexes were equal and normal at the 
knees and ankles.  No muscle weakness or atrophy was 
detected.  Forward flexion four times was to 60, 60, 58 and 
58 degrees.  Extension four times was to 20 degrees.  Left 
lateral flexion four times was to 15 degrees.  Right lateral 
flexion four times was to 10, 12, 15, and 15 degrees.  Left 
rotation four times was to 10, 10, 12 and 12 degrees.  Right 
rotation four times was to 12, 15, 15 and 12 degrees.  The 
veteran reported an increase in pain on any movement of the 
lumbar spine.  X-rays showed severe degenerative changes.  He 
was diagnosed as having chronic low back pain with sustained 
muscle contraction and severe degenerative joint disease of 
the spine.

VA outpatient treatment records dated from 2004 to 2007 
document ongoing treatment for lumbar spine pain. 

The veteran underwent another VA examination on January 30, 
2007.  He reported a history of fatigue, decreased motion, 
stiffness, spasms and pain.  He stated that the pain radiated 
to his mid and upper back, posterior pelvis area, posterior 
thighs and bilateral knees.  He reported that the flare-ups 
were severe and occurred weekly.  On physical examination, 
the veteran ambulated with a mild antalgic gait.  He moved 
from sitting to standing position with moderate use of his 
hands.  He was able to stand on his toes, with difficulty 
with balance while standing on his heels.  There was no 
muscle weakness or atrophy.  Forward flexion of the lumbar 
spine four times was to 24, 25, 33 and 30 degrees.  Extension 
four times was to 14, 14, 10 and 15 degrees.  Left lateral 
flexion four times was to 17, 16, 17 and 18 degrees.  Right 
lateral flexion four times was to 18, 18, 17 and 20 degrees.  
Left rotation four times was to 28, 25, 26 and 19 degrees.  
Right rotation four times was to 26, 21, 16 and 13 degrees.  
The veteran reported pain throughout all movements.  The 
examiner noted exacerbation of pain during the physical 
examination.  X-rays revealed advanced hypertrophic 
degenerative arthritic changes which may have progressed 
slightly since September 2004.  The veteran was diagnosed as 
having chronic low back pain with normal neurologic 
examination.  The examiner noted that there was no objective 
evidence of radiculopathy.  There were advanced degenerative 
changes.

Under the rating criteria, forward flexion of the 
thoracolumbar spine to 30 degrees or less warrants a 40 
percent evaluation.  On VA examination on January 30, 2007, 
the veteran's forward flexion in three out of four attempts 
was recorded as 24, 25 and 30 degrees.  Clearly the January 
2007 VA examination report shows that the veteran's range of 
motion of the thoracolumbar spine is effectively reduced to 
30 degrees or less.  Therefore, a 40 percent evaluation is 
warranted as of January 30, 2007.  38 C.F.R. § 4.71a, Code 
5237.  

Prior to January 30, 2007, however, the veteran's lumbar 
spine symptomatology did not meet the criteria for a higher 
evaluation as there is no evidence of ankylosis and flexion 
of the thoracolumbar spine was greater than 30 degrees.  
Specifically, on VA examination in September 2004, the 
veteran had 58 to 60 degrees of forward flexion of the spine.  
Thus, the criteria for a 40 rating prior to January 30, 2007, 
have not been met.
  
The Board has considered entitlement to an evaluation in 
excess of 40 percent for the veteran's degenerative arthritis 
of the lumbar spine as of January 30, 2007, but this is not 
demonstrated by the evidence.  Ankylosis must be demonstrated 
in order to have an evaluation of 50 percent or higher under 
the revised rating criteria or additional neurologic 
impairment must be shown.  The medical records do not contain 
any indication or diagnosis of ankylosis.

The January 2007 examination also yielded normal neurologic 
findings.  An increased rating is not warranted on the basis 
of neurologic impairment.  The Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent as of January 30, 2007.  

The veteran's representative indicated that Diagnostic Code 
5320, which pertains to muscle injuries, should be considered 
in evaluating the veteran's lumbar spine disability.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).  The Board finds that 
Diagnostic Code 5230 is not applicable in this case as the 
veteran does not have a muscle injury and the veteran's 
lumbar spine symptomatology is adequately addressed under the 
rating criteria for the spine. 

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine. However, the preponderance of 
the evidence is against the assignment of any rating higher 
than 20 percent prior to January 30, 2007, and against the 
assignment of rating higher than 40 percent since that date.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 20 percent for residuals of a lumbar 
spine injury with degenerative arthritis, prior to January 
30, 2007, is denied.

A 40 percent rating for residuals of a lumbar spine injury 
with degenerative arthritis, from January 30, 2007, is 
granted.


REMAND

The veteran will be entitled to a TDIU upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

But even if the ratings for his disabilities fail to meet 
these threshold minimum percentage requirements of § 4.16(a), 
the veteran may still receive a TDIU on an extra-scheduler 
basis provided it is still shown he is incapable of obtaining 
and maintaining substantially gainful employment.  See 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b). See also Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In this case, the veteran is service-connected for and 
currently assigned a 40 percent evaluation for a lumbar spine 
disability and a noncompensable evaluation for hearing loss.  
As such, the veteran does not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).  

The veteran claims he is unable to obtain or maintain 
substantially gainful employment because of the severity of 
his lumbar spine disability.  On VA examination in January 
2007, the examiner opined that the veteran should not engage 
in employment that would involve heavy or moderate physical 
work.  The examiner, however, felt that the veteran was 
capable of performing sedentary and/or light work.  

In September 2007 correspondence, the veteran's 
representative emphasized that the veteran had an extremely 
limited education and employment history and that he did not 
have any transferable skills or prior history working in 
sedentary or light work jobs (past employment involved 
working in a cheese factory warehouse, farm equipment 
warehouse and clerk at a grocery store).  The veteran's 
representative also stated that the veteran's hearing loss 
disability would interfere with the veteran's ability to 
communicate with others, which would also affect his 
employability.  

In addition, the veteran's representative pointed out that 
the veteran's earnings from the Social Security 
Administration shows that over a period of 20 years (from 
1983 to 2003) the veteran only earned a total of $20, 550.

In the April 2007 supplemental statement of the case, the RO 
expressly considered whether an extraschedular rating is 
appropriate and declined to refer the veteran's case for such 
consideration.  While the Board does not have the authority 
to grant an extraschedular evaluation in the first instance, 
it is not precluded from reviewing a RO determination that 
referral is not warranted and confirming that decision.  In 
this case, based on the factual circumstances presented, the 
Board concludes referral is needed.  See Floyd v. Brown, 9 
Vet. App. 88 (1996).


Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claim for TDIU to 
the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 4.16(b).

2.  Thereafter, re-adjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


